DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to an eyepiece waveguide, classified in G02B25/001.
II. Claims 13-20, drawn to a method of fabricating an optical element comprising forming a castable material coupled to the substrate; casting the castable material using a mold; curing the castable material; and removing the mold, classified in B29C39/00.
Inventions II and I are related as process of making and product made, respectively.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as etching/ablating not requiring casting and/or curing and/or mold removing.
Furthermore, only if Applicant elects group I from above, further restriction to one of the following inventions is required under 35 U.S.C. 121:
Ia.	Claim 2 drawn to specific details involving the set of waveguide layers comprise three waveguide layers, each of the three waveguide layers being associated with red, green, or blue wavelengths, classified in H04N9/12+.
Ib.	Claims 3-4 drawn to specific details involving the first optical power is positive and the second optical power is negative, classified in G02B27/0172.
Ic.	Claims 5-7 drawn to specific details involving nano-features, classified in G02B6/124+.
Id.	Claims 8-9 drawn to specific details involving clear aperture(s), classified in class G02B27/0101+.
Ie.	Claims 10-12 drawn to specific details involving the first cover plate is separated from the world side of the set of waveguide layers by a distance between 1 µm and 1 mm and the second cover plate is separated from the user side of the set of waveguide layers by a distance between 1 µm and 1 mm and/or the first cover plate has a maximum thickness less than 1 mm and the second cover plate has a maximum thickness less than 1 mm, classified in G02B27/0101.
Claim 1 link(s) inventions Ia-Ie.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s).  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
The inventions Ia-e are distinct, each from the other because of the following reasons:
Inventions Ia-e are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different design and functions as set forth below.   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
a.	Invention Ia is directed to specific details involving the set of waveguide layers comprise three waveguide layers, each of the three waveguide layers being associated with red, green, or blue wavelengths, not present in Inventions Ib-e.
b.	Invention Ib is directed to specific details involving the first optical power is positive and the second optical power is negative, not present in Inventions Ia, Ic-e.
c.	Invention Ic is directed to specific details involving nano-features, not present in Inventions Ia-b, Id-e.
d.	Invention Id is directed to specific details involving clear aperture(s), not present in Inventions Ia-c, Ie.
e.	Invention Ie is directed to specific details involving the first cover plate is separated from the world side of the set of waveguide layers by a distance between 1 µm and 1 mm and the second cover plate is separated from the user side of the set of waveguide layers by a distance between 1 µm and 1 mm and/or the first cover plate has a maximum thickness less than 1 mm and the second cover plate has a maximum thickness less than 1 mm, not present in Inventions Ia-d.

Furthermore, only if Applicant elects group II from above, further restriction to one of the following inventions is required under 35 U.S.C. 121:
IIa.	Claims 14-15 drawn to specific details of the substrate comprises a cover glass, classified in G02B6/138.
IIb.	Claim 16 drawn to specific details involving the substrate comprises a planar polymer structure, classified in G02B6/0065.
IIc.	Claim 17 drawn to specific details involving the castable material comprises a UV cured resin, classified in B29D11/00663.
IId.	Claims 18-19 drawn to specific details involving the mold comprises a hydrophobic anti-stiction coating, classified in B29C33/60.
IIe.	Claim 20 drawn to specific details involving casting the castable material comprises forming nano-features in the castable material, wherein the nano-features are diffractive features that reduce reflection at an interface of the castable material classified in B82Y30/00.
Claim 13 link(s) inventions IIa-IIe.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s).  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
The inventions IIa-e are distinct, each from the other because of the following reasons:
Inventions IIa-e are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have design and/or functions and/or effects as set forth below.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
a. 	Invention IIa is directed to specific details involving the substrate comprises a cover glass, not present in Invention(s) IIb-e.
b.	Invention IIb is directed to specific details involving the substrate comprises a planar polymer structure, not present in Invention IIa, IIc-e.
c.	Invention IIc is directed to specific details involving the castable material comprises a UV cured resin, not present in Invention IIa-b, IId-e.
d.	Invention IId is directed to specific details specific details involving the mold comprises a hydrophobic anti-stiction coating, not present in Invention IIa-c, IIe.
e.	Invention IIe is directed to specific details specific details involving casting the castable material comprises forming nano-features in the castable material, wherein the nano-features are diffractive features that reduce reflection at an interface of the castable material, not present in Invention IIa-d.
Restriction for examination purposes as indicated is proper because all the inventions (e.g., I, II, Ia-e, IIa-e) listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions require a different field of search, for example, searching different classes/subclasses or electronic resources, or employing different search queries directed to each of the separately claimed features/steps listed above. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874